NUMBER 13-22-00077-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


NEIL GUAJARDO,                                                                  Appellant,

                                             v.

BARBARA A. GUAJARDO,                                                             Appellee.


                     On appeal from the 24th District Court
                          of Victoria County, Texas.


                                         ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

       This cause is before the Court on appellant’s second motion for extension of time

to file appellant’s brief. See TEX. R. APP. P. 10.5(b). Appellant’s brief was initially due on

September 19, 2022. Appellant filed a motion to extend time to file brief on September

19, 2022, which we granted. The deadline for filing the brief was extended until October

19, 2022. In the current motion, appellant states that an additional thirty-day extension is
necessary because counsel is handling several appellate and other matters which require

her immediate attention.

       Having fully examined and considered appellant’s motion, the Court is of the

opinion that, in the interest of justice, appellant’s second motion of extension of time to

file brief should be granted. Accordingly, we GRANT appellant’s second motion of

extension of time to file appellant’s brief. Appellant’s brief shall be filed with the clerk of

this Court on or before 5:00 p.m. on Friday, November 18, 2022. Absent extraordinary

circumstances, the Court will entertain no further requests for extension of time from

appellant.

                                                                         PER CURIAM

Delivered and filed on the
20th day of October, 2022.




                                              2